Citation Nr: 1545657	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The June 2013 rating decision on appeal granted service connection for diabetes mellitus and assigned an initial 10 percent evaluation, effective October 4, 2012.  The Veteran appeals for a higher initial evaluation.


FINDING OF FACT

For the entire appeal period, control of the Veteran's diabetes mellitus has not required insulin or an oral hypoglycemic agent.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in March 2013 for his diabetes mellitus.  The Board finds that the VA examination is adequate because the examination included review of the claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

It should be noted that the evidence of record reveals that the Veteran receives Social Security disability income.  Although Social Security records are not associated with the claims file, the Board finds that these records would not be relevant as the Veteran's medical records do not evidence that his diabetes mellitus requires medication and the Veteran has not stated the need for medication.  As such, the absence of these records does not prejudice the Veteran.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation Rating

The current appeal arises from a service connection claim received at the RO on October 2012.  Service connection for diabetes mellitus was granted in a June 2013 rating decision and an initial rating of 10 percent was assigned under DC 7913, effective October 4, 2012.

The criteria set out under DC 7913 provide a 10 percent rating where diabetes mellitus is manageable by a restricted diet only.

A 20 percent rating is available where diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent rating is available where diabetes mellitus requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

A 60 percent rating is available where diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is available where diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913.

The rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that, if a criterion is not met at any one level, a claimant can only be rated at the level that does not require the missing criterion.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Board finds that the words "with" and "plus," as used in the rating criteria are the equivalent of "and," signifying that each of the conditions listed in the provision must be met.  The disjunctive "or" separates episodes of ketoacidosis and hypoglycemic reactions signifying that either condition will satisfy that criterion, but that other criteria separated by conjunctives must also be satisfied.

As the rating criteria are successive, the determination of entitlement to any rating in excess of 10 percent turns on a finding that the Veteran's diabetes mellitus requires insulin or an oral hypoglycemic agent.

The Board finds that a rating in excess of 10 percent for the Veteran's diabetes mellitus is not warranted.  While the record reflects a restricted diet, the weight of the evidence reflects no requirement for insulin or any oral hypoglycemic agent, which is required.

The Veteran asserted in his VA Form 9 that an increase in medication, which he alleged means a worsening of his condition, should warrant an increase in compensation.

However, VA treatment records from January 2005 to January 2007 only reflect the Veteran's VA-issued medications for muscle cramps, blood pressure, inflammation, and pain.  Non-VA medications include Tylenol, Bengay, and Flexall balm.  See Virtual VA, CAPRI entry 5/31/13, p. 2, 4, 6-7, 12, 15, 18-20, 22.  No other medication, including medication for diabetes mellitus, is listed or noted.  

The Veteran's private physician submitted medical records from February 2012 and March 2013, which include lab reports of blood work completed in relation to the Veteran's diabetes mellitus.  The facsimile cover sheet had a handwritten note that stated that the Veteran is "now a diet controlled diabetic."  No other records were submitted by the private physician or the Veteran.

A March 2013 VA examination revealed that the Veteran was following a calorie and carbohydrate restricted diet.  The examiner specifically noted that the Veteran had never been prescribed medication for his diabetes mellitus and that his activities were not regulated or restricted in order to medically manage his diabetes mellitus.  A May 2013 addendum to the March 2013 VA examination report revealed that the Veteran's claims file and lab work from the Veteran's private physician were received and reviewed subsequent to the VA examination.  The lab work was found to confirm the Veteran's diagnosis of diabetes.

Although the Veteran alleges an increase in medication in his VA Form 9, he does not specify what medication is now increased and for which condition it was increased nor does he submit any documentation of such increase in medication.  The evidence of record clearly demonstrates that the Veteran is on medication for other conditions but does not reflect any medication for his diabetes mellitus.  Furthermore, the Veteran himself reported to the March 2013 VA examiner that he is not on any medication nor has ever been prescribed any medication for his diabetes mellitus.

As such, the Board finds that an initial rating in excess of 10 percent for diabetes mellitus is not warranted as the Veteran's diabetes mellitus does not require insulin or an oral hypoglycemic agent.

The Board has considered whether there are complications of diabetes mellitus that should be separately rated.  The March 2013 VA examiner noted that the Veteran reported partial erectile dysfunction, for which he never sought treatment.  Given that the Veteran reported that the partial erectile dysfunction predated the onset of diabetes mellitus by several years, the examiner opined that it is less likely than not that the partial erectile dysfunction is related to diabetes mellitus.

The VA examiner also noted the Veteran's longstanding history of hypertension, for which the Veteran is taking medication.  The VA examiner opined that, given the fact that the Veteran's hypertension dates back to the 1980s while the diabetes mellitus only dates back about one year, it is far less likely than not that this Veteran's hypertension is related to the diabetes mellitus.  The VA examiner also tentatively concluded that the hypertension was not permanently aggravated by the diabetes mellitus.

The March 2013 VA examination revealed no diabetic peripheral neuropathy, diabetic nephropathy, or renal dysfunction or diabetic retinopathy, ischemic heart disease, peripheral vascular disease, stroke, skin condition, or other eye condition or any other problems suggestive of diabetic complications.

In sum, there are no complications of diabetes mellitus revealed by the evidence of record.

As the criterion of insulin or oral hypoglycemic agent is not met and as there are no separately ratable complications of diabetes, the Board concludes that a rating in excess of 10 percent is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III. Extraschedular Rating

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2015), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Based upon the evidence of record, the Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected diabetes mellitus is controlled by restriction of diet.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's diabetes mellitus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See 38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.

	(CONTINUED ON NEXT PAGE)







ORDER

A disability rating for diabetes mellitus in excess of 10 percent is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


